          Case 4:20-cv-00317-JM Document 19 Filed 08/04/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION


CLEVESTER AKINS, SR.                                  CASE NO. 4:20-cv-00317-JM
SURVIVING STATUTORY
BENEFICIARY ON BEHALF OF
WILLIE MAE AKINS,
PLAINTIFF,
V.

C. R. BARD, INC. AND BARD
PERIPHERAL VASCULAR, INC.,

DEFENDANTS.



                                        ORDER

       IT IS ORDERED that the Stipulation of Dismissal with Prejudice is GRANTED.

This matter (4:20-cv-00317-JM) is dismissed with prejudice, each party to bear his, her

or its own costs and fees.

       DATED this 4th day of August, 2020.


                                                ________________________________
                                                United States District Judge




                                            1
